DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 3-5, filed 03/25/2022, with respect to the 35 U.S.C. 102 rejections of claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-5 have been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a hand-held power tool comprising a drive unit configured to transmit a motion to an output unit; a machine housing that surrounds the drive unit in a first plane; an inner element completely surrounded by the machine housing in a second plane; and a user interface unit configured to operate the hand-held power tool, and at least one of i) positioned on the inner element, and ii) connected to the inner element.  The prior art of record that comes closest to teaching these limitations is Chellew (US 2014/0008088), Ng (US 2014/0284070), and Friedman (US 2011/0188232).  Chellew teaches a hand-held power tool comprising a drive unit configured to transmit a motion to an output unit; a machine housing that surrounds the drive unit in a first plane; an inner element surrounded by the machine housing in a second plane; and a user interface unit configured to operate the hand-held power tool, and at least one of i) positioned on the inner element, and ii) connected to the inner element.  However, Chellew fails to teach inner element completely surrounded by the machine housing in a second plane.  Ng and Friedman both teach a hand-held power tool comprising a drive unit configured to transmit a motion to an output unit; a machine housing that surrounds the drive unit; an inner element; and a user interface unit configured to operate the hand-held power tool, and at least one of i) positioned on the inner element, and ii) connected to the inner element.  Ng and Friedman both fail to teach a machine housing that surrounds the drive unit in a first plane and an inner element completely surrounded by the machine housing in a second plane.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-16, claims 2-16 are allowed because they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731